MEMORANDUM **
Ma Luz Ines Medina Alvarado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an Immigration Judge’s (“IJ”) order denying her application for suspension of deportation. We review constitutional claims de novo. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Alvarado contends the IJ violated due process by failing to inform her of the nature of the proceedings against her, failing to elicit responses necessary for an accurate presentation of her case, and failing to provide her with an opportunity to present her testimony. Contrary to Alvarado’s contention, she was not “prevented from reasonably presenting [her] case,” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (quotation and citation omitted), and she failed to demonstrate that additional testimony would have affected the outcome of the proceedings, see id. (requiring a showing of prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.